IN THE
                                  TENTH COURT OF APPEALS



                                           No. 10-19-00413-CR

                            IN RE CHRISTOPHER SCHMOTZER


                                          Original Proceeding


                                   MEMORANDUM OPINION



           In this mandamus proceeding,1 Christopher Schmotzer requests this Court to

order the Brazos County District Attorney to turn over Brady2 material which Schmotzer

does not possess. There are procedural problems with Schmotzer's mandamus petition,

such as no record is included with the petition, TEX. R. APP. P. 52.7; however, we use

Rule 2 of the Rules of Appellate Procedure to look beyond these problems and proceed

to a timely disposition of this proceeding. See TEX. R. APP. P. 2.




1
 Schmotzer titled his document, “Motion to Compel.” Due to the nature of the relief requested, we
characterize the document as a petition for writ of mandamus.

2
    See Brady v. Maryland, 373 U.S. 83 (1963).
       As a Court of Appeals, we have no jurisdiction to compel a district attorney to act

except to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b). Schmotzer

has not alleged any need for this Court to enforce our jurisdiction.

       Accordingly, Schmotzer's petition is dismissed for want of jurisdiction.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed November 27, 2019
Do not publish
[OT06]




In re Schmotzer                                                                     Page 2